Kane, J. P.,
dissents in part and concurs in part in the following memorandum. Kane, J. (dissenting in part and concurring in part). The "guarantee of all liability” for the account of Thor-Don Builders, Inc., dated December 27, 1973, was executed by defendants in their individual capacity, duly acknowledged as such in the presence of a notary public, and remains in full force and effect at all relevant times herein. The default judgment against Thor-Don Builders, Inc., was entered on October 28, 1981 upon the stipulations of defendant Donald Thorington, as president of the corporation.
In my view, the language of the guarantee leaves no question but that the individual defendants are responsible for the corporate indebtedness. Accordingly, any information sought to be disclosed herein would be irrelevant and plaintiff would be entitled to a protective order on all issues. Special Term’s order should therefore be reversed in its entirety and plaintiffs motion for a protective order granted.